Exhibit 10.1

 

THIRD AMENDED AND RESTATED

NATIONWIDE FINANCIAL SERVICES, INC.

1996 LONG-TERM EQUITY COMPENSATION PLAN

 

NVA Target Award Opportunity

And Stock Option Award

 

Date

 

Name

Address

Address

 

Dear Name:

 

Congratulations on your selection as a Participant in the Third Amended and
Restated Nationwide Financial Services, Inc. 1996 Long-Term Equity Compensation
Plan (the “Plan”) and your receipt under the Plan of an NVA Target Award
Opportunity and a Stock Option Award.

 

This agreement, which includes Annexes A and B hereto (the “Award Agreement”),
together with the Plan (available on the Human Resources/Executive Performance
and Rewards Services Website), provides a complete detail of your rights with
respect to your NVA Target Award Opportunity and your Stock Option Award. If
there is any inconsistency between the terms of this agreement and the terms of
the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement. All capitalized terms used in this Award
Agreement have the same meaning as in the Plan, unless otherwise defined in this
Award Agreement.

 

You are being asked to read and understand your rights under the Plan, this
Award Agreement (including Annex A and B attached), and the terms and conditions
which may limit your rights under your Award Opportunities.

 

Please sign and return the attached signature page as acceptance of your
participation in the Plan by [date], 200[    ].

 

Rev 0704



--------------------------------------------------------------------------------

Following are the key terms of your NVA Target Award Opportunity and your Stock
Option Award:

 

NVA Target Award Opportunity

--------------------------------------------------------------------------------

  

Stock Option Award

--------------------------------------------------------------------------------

NVA Performance Period:

 

Target NVA Award:* $

  

Option Type: [Incentive] [Non-Qualified]

 

Date of Grant:                     , 200    

 

Number of Shares:                     

 

Exercise Price: $                     per share

 

Option Term:

--------------------------------------------------------------------------------

 *

This is the amount that will be credited to your “NVA Award Bank” (described in
Annex A) if target levels of NVA (described in Annex A) performance are achieved
over the NVA Performance Period. As described in Annex A hereto, your NVA Award
Bank will be credited (or debited) based on actual NVA performance and there is
no guaranty that the Target NVA Award will be achieved.

**

As described in Annex B hereto, your Stock Option Award may expire sooner if
your employment terminates.

 

Further terms and conditions applicable to your NVA Target Award Opportunity and
Stock Option Award are set forth in the Plan and Annexes A and B hereto, each of
which is an integral part of this Award/Opportunity Agreement.

 

Please refer any questions you may have regarding your NVA Target Award
Opportunity or Stock Option Award to Linda Enderle, Director, Performance &
Rewards Administration at (614) 677-5527. Once again, congratulations on receipt
of your NVA Target Award Opportunity and Stock Option Award.

 

Sincerely,

 

Nationwide Financial Services, Inc.

 

 

Terri L. Hill

Executive Vice President-Chief Administrative Officer

 

Rev 0704



--------------------------------------------------------------------------------

Please acknowledge your agreement to participate in the Plan, to accept your NVA
Target Award Opportunity and Stock Option Award, and to abide by all of the
governing terms and conditions of the Plan and this Award Agreement, by signing
the following representation:

 

Agreement to Participate

 

By signing a copy of this Award Agreement and returning it to Linda Enderle,
Performance & Rewards Administration (1-26-11), I acknowledge that I have read
the Plan and this Award Agreement (including Annexes A and B hereto), and that I
fully understand all of my rights under the Plan and this Award Agreement
(including Annexes A and B hereto), as well as all of the terms and conditions
which may limit my rights under my NVA Target Award Opportunity and my Stock
Option Award. Without limiting the generality of the preceding sentence, I
understand that my rights under my NVA Target Award Opportunity and my Stock
Option Award may be adversely affected if my employment terminates during the
Performance Period.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

[Participant’s Name] (please print)

 

Participant’s Signature

 

Please note: Sign and return one copy of this Award Agreement to Linda Enderle,
Performance & Rewards Administration (1-26-11) and retain one copy for your
records.

 

Rev 0704



--------------------------------------------------------------------------------

ANNEX A

 

NVA Target Award Opportunity

 

It is understood and agreed that the NVA Target Award Opportunity evidenced by
the Award Agreement to which this is annexed is subject to the following
additional terms and conditions.

 

1.

Overview of Your NVA Target Award Opportunity. As described below, your NVA
Target Award Opportunity provides you with an opportunity to have your NVA Award
Bank credited (or debited) based on the Enterprise’s NVA performance over the
NVA Performance Period, and to receive a distribution equal to 1/3 of any
positive balance in your NVA Award Bank after the close of the NVA Performance
Period.

 

 

a)

NVA Award Bank. The Company will maintain a bookkeeping account in your name
(your “NVA Award Bank”) and, based on the Enterprise’s NVA performance over the
NVA Performance Period, will credit (or debit) your NVA Award Bank as soon as
practicable after the last day of the NVA Performance Period in accordance with
the following formulas:

 

 

i)

NIACC:

 

   

 

NIACC

  

 

=

 

50%    x    Target    x    [

 

Actual Return Rate

 

]

             10%    

 

 

ii)

CHANGE IN NIACC:

 

   

 

CHANGE IN NIACC

  

 

=

 

50%    x    Target    x    [  1    +  

 

(3 x (change in NIACC)) - (.5% x Year-End Capital)

 

]

           Hurdle Net Income  

 

iii)

  

“Actual Return Rate”

  

=

  

Adjusted GAAP Net Income

        

      Average Capital Year1

 

iv)

  

“Hurdle Net Income”

  

=

  

10%

  

x

  

Average Capital Year1

 

You will be notified of the Enterprise’s NVA and NIACC performance as soon as
practicable after the last day of the NVA Performance Period.

 

 

b)

Determination of NVA Performance. NVA performance will be determined by the
Committee based on the following metrics:

 

Rev 0704



--------------------------------------------------------------------------------

 

i)

NIACC. NIACC is measured based on the incremental change in Enterprise value
created by the current year’s economic results, as follows:

 

NIACC

   =  

adjusted GAAP net income  -  [average adjusted GAAP capital   x 10%]

 

Target NIACC performance is achieved if NIACC equals zero.

 

 

ii)

CHANGE IN NIACC. Change in NIACC is measured based on the change in NIACC from
one year to the next during the NVA Performance Period, as follows:

 

Change in NIACC

 

=

  

NIACC Year1 -  NIACC Year0

 

Target CHANGE IN NIACC is achieved if CHANGE IN NIACC multiplied by three (3)
equals one-half of one percent (0.5%) times the year-end capital.

 

 

c)

Distribution. Subject to Section 2 below, you will receive a distribution in
cash, in an equity vehicle consisting of Shares having a Fair Market Value equal
to such cash amount, or part in cash and part in an equity vehicle consisting of
Shares (as determined by the Committee in its sole discretion) equal to 1/3 of
any positive balance in your NVA Award Bank (less applicable tax withholding) as
soon as practicable after the Committee credits (or debits) your NVA Award Bank
pursuant to subsection 1(a) above.

 

No distribution will be made if, after the credit (or debit) is made to your NVA
Award Bank pursuant to subsection 1(a) above, your NVA Award Bank has a negative
balance; however, in no event will you be obligated to make a payment to the
Company (or repay an amount previously distributed) because of a negative
balance in your NVA Award Bank.

 

Your NVA Award Bank, reduced by any distribution made pursuant to this
subsection 1(c), will be carried forward and added to the next NVA Target Award
Opportunity that you receive.

 

2.

Termination. If your employment terminates prior to the last day of the NVA
Performance Period, the Company’s obligation to make a contribution to your NVA
Award Bank pursuant to subsection 1(a) above and your right to receive a
distribution pursuant to subsection 1(c) above shall be as follows:

 

 

a)

Termination of Employment due to Death, Disability or Retirement. If your
employment is terminated during the NVA Performance Period by reason of your
death, Disability or Retirement, a pro-rata award for the NVA

 

Rev 0704



--------------------------------------------------------------------------------

 

Performance Period will be credited (or debited) to your NVA Award Bank (as
determined by the Committee in its sole discretion) and 1/3 of any positive
balance in your NVA Award Bank (less applicable tax withholding) will be
distributed on or as soon as practicable after January 1, 2005. The remaining
2/3 positive balance, if any, in your NVA Award Bank (less applicable tax
withholding) will be distributed in equal amounts at the same time distributions
are made to other participants in 2006 and 2007 following the close of the 2005
and 2006 NVA Performance Periods. However, payment from the NVA Award Bank may
be accelerated if your termination of employment is due to your death and the
beneficiary of your Award is the your estate. The executor or other authorized
representative of your estate may request acceleration of the distribution
method otherwise applicable pursuant to this Award Agreement.

 

b) Termination of Employment for Other Reasons. If your employment terminates
during the NVA Performance Period for any reason other than death, Disability or
Retirement, your NVA Award Bank shall be forfeited provided, however, that
unless your employment is terminated for Cause, the Committee, in its sole
discretion, may make a prorated credit (or debit) to your NVA Award Bank and may
allow you to receive a prorated distribution therefrom based on the portion of
the NVA Performance Period that you were employed, in each case as determined by
the Committee in its sole discretion.

 

3.

Retirement. For purposes of your NVA Target Award Opportunity, “Retirement”
shall mean termination of your employment with the Company on or after the date
on which you shall have:

 

 

a)

Attained Normal Retirement Age;

 

 

b)

Attained age 55 and completed 180 Months of Vesting Service; or

 

 

c)

Attained age 62 and completed 60 Months of Vesting Service, whichever is
earliest.

 

For purposes of this Section 3, Normal Retirement Age and Months of Vesting
Service shall have the meanings assigned to them in the Nationwide Retirement
Plan.

 

4.

Cause. For purposes of your NVA Target Award Opportunity, “Cause” shall mean (a)
willful misconduct on your part that is materially detrimental to the Company;
or (b) your conviction of a felony or crime involving moral turpitude; provided,
however, that if you have entered into an employment agreement that is binding
as of the date of employment termination, and if such employment agreement
defines “Cause,” such definition of “Cause” shall apply. “Cause” under either
(a) or (b) shall be determined in good faith by the Committee in its sole
discretion.

 

Rev 0704



--------------------------------------------------------------------------------

5.

Tax Withholding. The Company shall have the power and right to deduct or
withhold, or require you to remit to the Company, an amount sufficient to
satisfy applicable federal, state, and local tax withholding obligations arising
with respect to any payment associated with your NVA Target Award Opportunity.
With respect to the minimum statutory tax withholding required in connection
with the distribution of any Shares under your NVA Target Award Opportunity, you
may elect to satisfy such withholding requirement by having the Company withhold
Shares in accordance with Section 17.2 of the Plan. In addition, Shares having a
Fair Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes) that could be imposed on the transaction shall automatically be
withheld from your NVA Target Award Opportunity if and to the extent you fail to
timely remit the Company an amount sufficient to satisfy (or fail to make
arrangements with the Company for the timely satisfaction of) applicable tax
withholding obligations.

 

6.

Deferrals. Subject to the terms and conditions of the Nationwide nonqualified
deferred compensation plan in which you are eligible to participate, you may
elect to defer receipt of a portion of any award that you would otherwise
receive under your NVA Target Award Opportunity.

 

Rev 0704



--------------------------------------------------------------------------------

ANNEX B

 

Stock Option Award

 

It is understood and agreed that the Stock Option Award evidenced by the Award
Agreement to which this is annexed is subject to the following additional terms
and conditions.

 

1.

Vesting and Exercise of Your Stock Option Award. Your Stock Option Award does
not provide you with any rights or interest therein until it vests and becomes
exercisable. Your Stock Option Award will vest and become exercisable as
follows:

 

a)

[Percentage/ratio/amount] of your Stock Option Award shall become vested and
exercisable on [each of the first, second, third] anniversarie(s) of the Date of
Grant, provided you have continued in the employment of the Company or an
Affiliate through such anniversary dates;

 

b)

Upon your termination of employment due to death, Disability or Retirement, any
unvested portion of your Stock Option Award shall vest and become exercisable;
and

 

c)

At the sole discretion of the Committee, upon your termination of employment by
reason of dismissal for the convenience of the Company or an Affiliate or your
termination of employment (other than your Retirement) coincident with the
receipt of benefits under a funded or unfunded retirement plan or arrangement of
the Company or an Affiliate, any unvested portion of your Stock Option Award
shall vest and become exercisable.

 

2.

How to Exercise. Your Stock Option Award may be exercised by written notice to
the Company’s Performance & Rewards Administration department, specifying the
number of Shares you then desire to purchase, which may not be fewer than
twenty-five (25), together with provision for payment of the Exercise Price.
Subject to such limitations as the Committee may impose (including prohibition
of one or more of the following payment methods), payment of the Exercise Price
may be made by (a) check payable to the order of Nationwide Financial Services,
Inc., for an amount in United States dollars equal to the aggregate Exercise
Price of such Shares, (b) tendering to the Company Shares of Common Stock having
an aggregate Fair Market Value (as of the trading date immediately preceding the
date of exercise) equal to such Exercise Price, (c) broker-assisted exercise, or
(d) a combination of such methods.

 

As soon as practicable after receipt of such written notification, payment of
the Exercise Price and satisfaction of applicable tax withholding obligations,
the Company shall issue or transfer to you the number of Shares with respect to
which your Stock Option Award is exercised and shall deliver to you a
certificate or certificate thereof, registered in your name.

 

Rev 0704



--------------------------------------------------------------------------------

3.

Who Can Exercise. During your lifetime, your Stock Option Award shall be
exercisable only by you. Your Stock Option Award may not be transferred or
assigned except by will or the laws of descent and distribution.

 

4.

Termination of Your Stock Option Award. If your employment terminates during the
Option Term, any portion of your Stock Option Award that is not (and does not
become) vested and exercisable on the date your employment terminates shall
immediately terminate and be of no force or effect. Any portion of your Stock
Option Award that is (or becomes) vested and exercisable on the date your
employment terminates shall continue to be exercisable until your Stock Option
Award terminates in accordance with the following:

 

 

a)

If your employment terminates during the Option Term by reason of death or
Disability, the vested portion of your Stock Option Award will terminate and
have no force or effect upon the earlier of one (1) year after the date of death
or Disability or the expiration of the Option Term;

 

 

b)

If your employment terminates during the Option Term by reason of Retirement,
the vested portion of your Stock Option Award will terminate and have no force
or effect upon the earlier of five (5) years after the date of Retirement or the
expiration of the Option Term;

 

 

c)

If your employment terminates during the Option Term due to your dismissal for
the convenience of the Company or an Affiliate, the vested portion of your Stock
Option Award will terminate and have no force or effect upon the earlier of
three (3) months after the date of termination of employment (or such longer
period as may be determined in the sole discretion of the Committee) or the
expiration of the Option Term;

 

 

d)

If your employment terminates during the Option Term for any other reason, the
vested portion of your Stock Option Award will terminate and have no force or
effect upon the earlier of three (3) months after the date of termination of
employment or the expiration of the Option Term; and

 

 

e)

If you continue in the employ of the Enterprise through the Option Term, the
vested portion of your Stock Option Award will terminate and have no force or
effect upon the expiration of the Option Term.

 

5.

Retirement. For purposes of this Stock Option Award, “Retirement” shall mean
your termination of employment on or after the date on which you shall have:

 

 

a)

Attained Normal Retirement Age;

 

 

b)

Attained age 55 and completed 180 Months of Vesting Service; or

 

 

c)

Attained age 62 and completed 60 Months of Vesting Service, whichever is
earliest.

 

Rev 0704



--------------------------------------------------------------------------------

For purposes of this Section 5, Normal Retirement Age and Months of Vesting
Service shall have the meanings assigned to them in the Nationwide Retirement
Plan.

 

6.

Cause. For purposes of this Stock Option Award, “Cause” shall mean (a) willful
misconduct on your part that is materially detrimental to the Company; or (b)
your conviction of a felony or crime involving moral turpitude; provided,
however, that if you have entered into an employment agreement that is binding
as of the date of employment termination, and if such employment agreement
defines “Cause,” such definition of “Cause” shall apply. “Cause” under either
(a) or (b) shall be determined in good faith by the Committee in its sole
discretion.

 

7.

Tax Withholding. The Company shall have the power and right to deduct or
withhold, or require you to remit to the Company, an amount sufficient to
satisfy applicable deferral, state, and local taxes withholding obligations
arising with respect to your Stock Option Award. With respect to the minimum
statutory tax withholding required in connection with the exercise of your Stock
Option Award, you may elect to satisfy such withholding requirement by having
the Company withhold Shares in accordance with Section 17.2 of the Plan. In
addition, Shares having a Fair Market Value equal to the minimum statutory
withholding (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes) that could be imposed shall automatically
be withheld upon exercise of your Stock Option Award if and to the extent you
fail to timely remit the Company an amount sufficient to satisfy (or fail to
make arrangements with the Company for the timely satisfaction of) applicable
tax withholding obligations.

 

8.

Deferral. Subject to the terms and conditions of the Nationwide nonqualified
deferred compensation plan in which you are eligible to participate, you may
elect to defer receipt of a portion of any Shares that you would otherwise
receive upon exercise of your Stock Option Award.

 

Rev 0704